Citation Nr: 0123904	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  98-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for malaria. 

2.  Entitlement to a compensable rating for a shell fragment 
wound residual neck scar.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The veteran served on active duty from December 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  That rating decision granted service connection 
for scar, residuals of a shell fragment wound to the neck, 
rated noncompensable.  It also denied service connection for 
malaria.  

During the course of this appeal, the veteran filed 
additional claims of entitlement to service connection for 
numerous conditions, as secondary to his service-connected 
shell fragment wound residual neck scar.  These claims were 
denied by the RO in an August 1998 rating decision.  The 
veteran did not file a timely notice of disagreement with 
this decision, and it became final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).

In April 2001, a Travel Board hearing was held at the RO 
before the undersigned Member of the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent evidence demonstrating that the 
veteran has any disability due to malaria in service. 

3.  Throughout the evaluation period, the veteran's service-
connected shell fragment wound residual neck scar has been 
well-healed and nonadherent; it is not shown objectively to 
be tender or painful, is not disfiguring, is not poorly 
nourished, and is not shown to cause any impairment of 
function.  
CONCLUSIONS OF LAW

1.  Service connection for malaria is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 U.S.C.A. § 3.303(d), (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  

2.  A compensable rating for a shell fragment wound residual 
neck scar is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
and 4.118, Codes 7800, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's active duty included overseas service in Korea.  
His service discharge document notes that he was awarded a 
Purple Heart.  His discharge examination report, dated in 
December 1952, has no pertinent notations, specifically, 
there was no mention of malaria.

In his application for compensation seeking service 
connection for malaria and residuals of a shrapnel wound to 
the head, filed in December 1997, the veteran gave a history 
of postservice treatment for these conditions at a VA medical 
center beginning in December 1997.

In January 1998, the RO asked the veteran to submit 
additional evidence showing that he has had malaria since his 
discharge from service.  His response, filed in January 1998, 
noted that he received postservice treatment for residuals of 
malaria from Dr. Whitehead in Chatham, Virginia sometime in 
1954 and in 1957.  He indicated that Dr. Whitehead was now 
deceased and that those treatment records were not available.  

On January 1998 VA examination, the veteran's narrative 
history of treatment for malaria and a neck shrapnel wound in 
service was noted.  He indicated that his last episode of 
malaria was in the late 1960s.  Physical examination 
revealed:

Examination of the anterior and posterior 
neck shows the neck to be supple.  The 
skin has much sun exposure and sun damage 
to it.  However, there is a 3 
[centimeter] long scar x 0.5 [centimeter] 
wide posterior to the ear just below the 
hairline on the left.  Veteran states 
this is the entrance of the shrapnel 
wound.  There was no tenderness on the 
scar.  It was not adherent.  There was no 
ulceration or breakdown of the skin.  
There was no elevation or depression of 
the scar and there was no underlying 
tissue loss.  There was no inflammation, 
edema or any keloid formation and this 
did not disfigure the veteran's neck.  

The report concluded with diagnoses of shrapnel wound to the 
back of the neck and history of malaria, no acute 
exacerbations diagnosed upon examination.

Correspondence from the National Personnel Records Center 
(NPRC) indicates that the veteran's service medical records 
were destroyed by a fire at that facility in July 1973.  
Copies of Surgeon General's Office records reveal that on 
September 18, 1950 the veteran was treated for a missile 
wound to the neck, with no nerve or artery involvement, and a 
concussion, and that on September 20, 1950 he was treated for 
pyrexia (fever) of unknown origin.  

At a June 1998 RO hearing, the veteran testified that he 
received treatment for malaria and a shell fragment wound to 
the neck while on active duty service.  He indicated that 
postservice treatment records from his private physician, Dr. 
Whitehead were not available.  He noted that he worked in 
Florida from 1952 to 1979, and that he did not go to a doctor 
during that time.  He reported that in the past two years he 
had not received any treatment or taken any medication for 
his service-connected scar.    

Medical treatment reports from the veteran's private 
physicians, dated in March 1992 through December 1997, reveal 
that in October 1995 a laceration on the top of his scalp was 
noted.  X-rays of the cervical spine in October 1995 revealed 
a small metallic density in the region of the posterior and 
left upper neck area.  No diagnosis, treatment or complaints 
of malaria were indicated.

Reports from the Salem, Virginia VA medical center, dated in 
November 1997 to August 2000 reveal treatment for a variety 
of conditions.  An X-ray of the neck in July 1998 revealed a 
metallic density foreign body in the soft tissue at the back 
of the neck to the left of the midline.  There was no mention 
of malaria.

At the April 2001 Travel Board hearing, the veteran testified 
that he was treated for malaria in Korea and twice while 
stationed at Camp Breckenridge in Kentucky.  He indicated 
that on two occasions following his discharge from service, 
he received treatment for flare-ups.  The most recent 
treatment he alleged occurred the prior year.  At that time, 
a fever was diagnosed.  Regarding his service-connected neck 
scar, the veteran indicated that it was tender at times (as 
when he combed his hair), was not visible due to his 
hairline, and did not restrict any motion.  He indicated that 
he was not receiving any medical treatment for this 
condition.

II.  Analysis

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) and implementing regulations 
published by VA on August 29, 2001, which are effective from 
date of the enactment of the VCAA, November 9, 2000.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  Regarding the 
"duty to notify," the Board finds that the RO's 
development/notice letters, rating decisions and statement or 
supplemental statements (SOCs) of the case furnished to the 
veteran and his representative in connection with this appeal 
provided sufficient notice of the kind of information he 
would need to substantiate his claims.  Furthermore, with 
respect to the duty-to-assist provisions of the VCAA, the 
record reflects that the veteran has been provided a medical 
examination for his service-connected scar and that all 
available relevant treatment records have been obtained.  It 
is not shown that there is any additional evidence 
outstanding that would be necessary to substantiate his 
claim.  Accordingly, the appellant will not be prejudiced by 
a disposition of his appeal at this time.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran's complete service medical records (with the 
exception of a separation examination report) were certified 
to have been destroyed by a fire at NPRC.  Consequently, in 
reaching this decision, the Board acknowledges, and accepts, 
the heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b) (Supp. 2001).  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the decision, as well as to facilitate review by the 
United States Court of Appeals for Veterans Claims (Court).  
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).
Furthermore, the Board has the duty to assess the credibility 
and weight of the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

 Malaria

There is no competent (medical) evidence of a current 
diagnosis of malaria, or of any clinically established 
residuals of that disease.  (Nor, for that matter is there 
any competent evidence that malaria was ever diagnosed in 
service or post service, )  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131, 5107(a); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).

The veteran asserts that certain symptoms present in the 
intervening years since service were actually manifestations 
of malaria.  He does not allege that there is any outstanding 
medical support for that proposition.  As a layperson, he is 
not competent to establish by his own opinion that any 
postservice symptoms were related to malaria, or represented 
residuals of this disease. 

In the absence of competent evidence of current disability 
from malaria, there is no legal basis for establishing 
service connection for such an entity.  When the veteran 
appeared at a Travel Board hearing in April 2001, he was 
advised by the presiding Member of the information that was 
necessary to substantiate his claim, and it was established 
by his testimony that no such evidence exists.  Thus the 
notice and duty to assist requirements mandated by the VCAA 
are met.

Rating for Shell Fragment Wound Residual Neck Scar 

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings are intended to represent average 
impairment in earning capacity resulting from disabilities 
and their residual conditions in civil occupations.  Id.  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126.  Fenderson held that 
the rule articulated in Francisco v. Brown did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In Francisco, the Court 
held that although VA regulations require review of the 
entire recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over current medical 
findings, and when an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  In Fenderson, however, the Court held that 
when a veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on the facts found.  Fenderson, at 126.

The SOC, dated in April 1998, and supplemental SOC, dated in 
August 1998, provided the veteran with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the assignment of the initial disability 
evaluation at issue.  In addition, it is clear from his 
pleadings and testimony that the veteran is cognizant of the 
fact that the initial rating for a service-connected shell 
fragment wound neck scar is the matter to be resolved on 
appeal.  Consequently, there is no prejudice to the veteran 
by the Board's consideration of this matter on the merits at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service-connected shell fragment wound residual 
neck scar is currently rated noncompensable under 38 C.F.R. 
§ 4.118, Code 7800, pertaining to the rating of scars of the 
head, face or neck.  Disfiguring scars of the head, face, or 
neck, where slight, are rated as 0 percent disabling.  Where 
the scar is moderate, disfiguring, a 10 percent rating is 
warranted.  Where there is severe scarring, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, a 30 percent rating is to be assigned.  
The highest rating under this code, 50 percent, is warranted 
where the scar results in complete or exceptionally repugnant 
deformity of one side of the face, or with marked or 
repugnant bilateral disfigurement.

Scars may also be rated under various other diagnostic codes.  
Superficial scars that are poorly nourished, with repeated 
ulceration, are assigned a 10 percent evaluation. Code 7803.  
Superficial scars that are tender and painful on objective 
demonstration are assigned a 10 percent evaluation.  Code 
7804.  Finally, scars may also be rated based on limitation 
of function of the affected body part.  Code 7805.  

The veteran's neck scar is not shown to be moderate, 
disfiguring, so as to warrant a compensable rating under Code 
7800.  The scar is posterior to the left ear just below the 
hair line.   The VA examiner in January 1998 did not report 
any findings reflecting disfigurement, and specifically 
commented that the scar was not disfiguring.  Furthermore, 
the veteran himself conceded (at hearing in April 2001) that 
the scar is not visible (and thus not disfiguring).  It was 
also noted on January 1998 VA examination that the scar was 
nontender, nonadherent, without elevation or depression, 
edema, inflammation, keloid formation or underlying tissue 
loss.  Thus, it may not be assigned a compensable rating on 
the basis that it is poorly nourished, or tender and painful.  
Codes 7803, 7804.  While the veteran testified at a hearing 
the scar is tender on occasion (e.g., when he combs his 
hair), this is a subjective not objective report of 
tenderness, and does not satisfy the schedular criteria for a 
compensable rating.  Finally, there is no competent evidence 
that the scar produces any impairment of function.  
Consequently, a compensable rating under Code 7805 is not 
warranted.  

As is noted above, the symptoms of the veteran's service 
connected shell fragment wound neck scar do not satisfy the 
criteria for a compensable (10 percent) rating under any 
applicable code.  Consequently, a compensable rating is not 
warranted.  Indeed, the veteran, himself, indicated in his 
substantive appeal that the scar is covered by hair, and does 
not concern him.  He further indicated that he desired a 
rating based on headaches, back pain, loss of hearing, and 
loss of eyesight.  As was also previously noted above, such 
disabilities were adjudicated not service connected, and the 
veteran did not file a notice of disagreement with that 
rating.  Thus, they are not for consideration herein.  

Finally, it is noteworthy that additional postservice 
treatment evidence was received by the RO after the last 
Supplemental Statement of the Case was issued.  A remand for 
RO initial consideration of this evidence is not necessary 
because the treatment reported was not for the disability at 
issue. 


	ORDER

Service connection for malaria is denied. 

A compensable rating for a shell fragment wound residual neck 
scar is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

